Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 04/20/2019, in which claims 
6-20 are considered below.
                                                    Allowable Subject Matter
Claims 6-20 are allowable in light of the prior art of record.

   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach the overall combination as claimed “A delivery rotary-wing aircraft comprising: a plurality of rotary wings, a central portion to which a plurality of arm portions for supporting the rotary wings are connected, a first mounting portion for loading a package, a second mounting portion which is located on the opposite side to the first mounting portion as viewed from the central portion, a first supporting member for connecting the first mounting portion with the central portion, and a connection portion between the central portion and the first supporting member,  a center point of lift occurring in the rotary-wing aircraft with rotations of the plurality of rotary wings and a center point of gravity of the rotary-wing aircraft coincide with the center point of the connection portion, and wherein the first supporting member is equipped with an adjustment mechanism for vertically downwardly extending the length of the first supporting member.”, the previous cited limitations of claim 1 in conjunction with all other . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The 
/MEDHAT BADAWI/Primary Examiner, Art Unit 3642